                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             WESTERN DIVISION

 ALLAN GARLOFF and WANDA                            No. 19-CV-4040-CJW-MAR
 GARLOFF,
                                                   MEMORANDUM OPINION
                                                       AND ORDER
        Plaintiffs/Counterclaim Defendants,

 vs.

 KIM A. SHAFFER, as Trustee of the
 RUTH A. DRAUT REVOCABLE
 TRUST,
      Defendant/Counterclaim Plaintiff.
 __________________________________

 KIM SHAFFER, as Trustee of the                     No. 19-CV-4013 CJW-MAR
 RUTH A. DRAUT REVOCABLE
                                                   MEMORANDUM OPINION
 TRUST,
                                                       AND ORDER
        Plaintiff/Counterclaim Defendant,

 vs.

 ALLAN GARLOFF and WANDA
 GARLOFF,
        Defendants/Counterclaim Plaintiffs.

                             __________________________

                                TABLE OF CONTENTS

I.      FACTUAL BACKGROUND ............................................................. 3

II.     PROCEDURAL BACKGROUND ....................................................... 5




       Case 5:19-cv-04040-CJW-MAR Document 34 Filed 09/02/20 Page 1 of 21
III.    SUMMARY JUDGMENT STANDARD ............................................... 7

IV.     ANALYSIS ................................................................................... 8

        A.     Validity of the Lease ............................................................... 9

               1.      Written Direction Requirement ..........................................10

               2.      Evidence Draut was Acting as a Trustee...............................12

               3.      Ratification ..................................................................15

               4.      Promissory Estoppel ......................................................16

               5.      Equitable Estoppel .........................................................18

        B.     Plaintiffs’ Second Counterclaim .................................................19

V.      CONCLUSION .............................................................................21



        This matter is before the Court on defendant’s Renewed Motion for Partial
Summary Judgement. (Doc. 30). Defendant requests declaratory relief stating the lease
at issue is void and that the Court enter judgment against plaintiffs on their Second
Counterclaim.1 (Id., at 1). Plaintiffs timely resisted defendant’s Motion for Partial
Summary Judgment (Doc. 31) and defendant filed a timely reply (Doc. 33). For the
following reasons, defendant’s Motion for Partial Summary Judgment is granted.


1
  On October 23, 2019, the Court ordered cases Nos. 19-CV-4013-CJW and 19-CV-4040-CJW
be consolidated. (Doc. 12). The Court designated 19-CV-4040 as the lead case. (Id., at 2).
Because 19-CV-4040-CJW is the lead case the Court will refer to Allan and Wanda Garloff as
the plaintiffs and Kim A. Shaffer, as trustee of the Ruth A. Draut Revocable Trust, as defendant.
Unless indicated otherwise, docket citations are to entries for 19-CV-4040-CJW.




                                                      2

       Case 5:19-cv-04040-CJW-MAR Document 34 Filed 09/02/20 Page 2 of 21
                            I.     FACTUAL BACKGROUND
       In July 1997, Ruth A. Draut (“Draut”) created the Ruth A. Draut Revocable Trust
(“Trust”). (Doc. 23-1, at 1). Draut funded the Trust by transferring parcels of real
property she owned to the Trust. (Id.). On May 20, 1998, Draut transferred farmland
she owned in Dickinson County, Iowa (“Dickinson County property”) to the Trust in fee
simple via a warranty deed.        (Id., at 1–2).       All property in the Trust was to be
administered in accordance with the Trust’s terms. (Id., at 2). Draut served as the
Trust’s original trustee and designated Kim A. Shaffer (“defendant”) to serve as the
successor trustee when Draut became unwilling or unable to perform her duties. (Id., at
3). On July 20, 2018, Draut passed away at the age of 85. (Id., at 4). Defendant took
over as trustee following Draut’s death. (Id.).
       Draut rented out the Dickinson County property as farmland in the years preceding
her death. On August 27, 2010, Draut signed a lease for the Dickinson County property
with George Garloff (“George”). (Doc. 26, at 3). George paid Draut $9,500 cash rent
“per year for the 2011, 2012, and 2013 crop years.” (Id.). On December 20, 2013,
shortly after George’s death, Draut signed a lease for the farmland with George’s son,
Allan Garloff, one of the plaintiffs in this matter. (Id., at 3–4). Under the lease, plaintiffs
paid Draut $15,000 cash rent “per year for the 2014, 2015, 2016 and 2017 crop years.”
(Id., at 4).
       On April 28, 2017, Draut signed another lease with plaintiffs to rent the land for
the crop years 2018–2022 (the “Lease”). (Doc. 23-1, at 3). The Lease reads as follows:
       Allan Garloff of Rural Lake Park, Iowa shall continue to rent my land
       containing 160 acres more or less for the crop years of 2018-2022. This
       land is in Dickinson County, Excelsior Township, SE ¼ of Section 8, T
       99N, R 38W in Rural Lake Park, Iowa[.]

       Proper conservation methods of farming and weed control shall be
       maintained.




                                                    3

     Case 5:19-cv-04040-CJW-MAR Document 34 Filed 09/02/20 Page 3 of 21
       Total payment for each year shall be $15,000.00. Payment due March 1st
       of each year.

       Renters Signature: ___________Date_________
       Landlord Signature:___________Date_________
(Doc. 32, at 15). The dates and amount of rent were left blank and filled in by hand
when the lease was signed. Allan and Wanda Garloff each signed on the “Renter’s
Signature” line and Draut signed on the “Landlord Signature” line. (Id.). Each party
dated the lease April 28, 2017. (Id.). Plaintiffs paid Draut $15,000 for the 2018 crop
year before Draut passed away. (Doc. 26, at 4).
       The Trust included several amendments that were added after the Trust was first
created. (Doc. 30-3, at 16–31). Under the Fourth Amendment to the Trust, the Trust
gave tenants of the Trust’s properties “the option, exercisable within six (6) months of
[Draut’s] death, to purchase [particular] real estate from [Draut’s] trust at ninety-five
percent (95%) of appraised value as of the date of [Draut’s] death.” (Doc. 30-3, at 28).
Defendant sent Allan Garloff a letter on August 6, 2018, informing plaintiffs of the option
to purchase the property, explaining that Dickinson County property would be sold at
auction in 2019 if plaintiffs did not exercise the option, and notifying plaintiffs that the
Lease would be terminated. (Id., at 76–77). Plaintiffs’ counsel responded on August
24, 2018, with a letter asserting that the Lease gives Allan Garloff “the right to continue
to rent the farm through the 2022 crop year.” (Id., at 78). Defendant responded in
another letter dated August 30, 2018, with a copy of the appraisal, informing plaintiffs
that their purchase price of the Dickinson property was $1,054,500 and that they had
until January 21, 2019, to exercise the purchase option. (Id., at 79–81). In a letter dated
January 7, 2019, defendant informed plaintiffs’ counsel that Allan Garloff had “called
and indicated that he was not interested in purchasing the farm from the Trust on a
Contract for Deed,” and that defendant would seek relief from the Court if plaintiffs did




                                                4

     Case 5:19-cv-04040-CJW-MAR Document 34 Filed 09/02/20 Page 4 of 21
not give an acceptable response by January 21, 2019. (Id., at 105). Plaintiffs’ counsel
responded with a letter dated January 19, 2019, acknowledging the January 7 letter and
stating that Allan Garloff “has a right to rent the farm pursuant to the [Lease] through
the 2022 crop year.” (Id., at 106).
                         II.    PROCEDURAL BACKGROUND
       This case involves three related matters. First, on April 8, 2019, defendant filed
suit against plaintiffs in the United States District Court for the Northern District of Iowa.
(Doc. 1, No. 19–CV–4013).          Defendant alleged claims for failure to follow trust
formalities, undue influence, unconscionability, unjust enrichment, and trespass. (Id., at
5-8). Second, on the same day defendant filed suit against plaintiffs, defendant also filed
suit against Mark and Bryan Tewes (collectively, the “Tewes”) in this Court. (Doc. 1,
No. 19–CV–4014). Defendant’s action against the Tewes involved similar facts and
raised the same claims for failure to follow trust formalities, undue influence,
unconscionability, unjust enrichment, and trespass. (Id., at 5–8). Third, on June 11,
2019, plaintiffs filed a petition for a declaratory judgment in the Iowa District Court for
Dickinson County. (Doc. 2). Plaintiffs sought a declaration from the Iowa District Court
that their Lease was valid. (Id., at 3). Defendant removed the state court action to this
Court on grounds that the Court has diversity jurisdiction under Title 28, United States
Code, Section 1332. (Doc. 1, at 1).
       On October 1, 2019, Magistrate Judge Mark A. Roberts requested position
statements from plaintiffs, defendant, and the Tewes regarding consolidation of the above
matters. (Doc. 8). In his October 1, 2019 Order, Judge Roberts noted that the three
cases involved similar parties, disputes over the validity of similar farm leases, and
similar claims. (Id., at 2). The Order noted, however, that two of the matters involved
different parcels of real estate and different leases. (Id.). The parties did not object to
consolidating 19–CV–4013 and 19–CV–4040, the two cases involving plaintiffs.




                                                  5

     Case 5:19-cv-04040-CJW-MAR Document 34 Filed 09/02/20 Page 5 of 21
Defendant did, however, object to case 19–CV–4014 (involving the Tewes) being
consolidated with the other two cases involving plaintiffs because the cases involved
several factual differences. (Doc. 11). Thus, the Court ordered 19–CV–4013 and 19–
CV–4040 to be consolidated but ordered 19–CV–4014 to proceed independently. (Doc.
12).
        On October 1, 2019, the Court issued a Scheduling Order with various deadlines,
including a May 22, 2020 discovery deadline, and June 24, 2020 dispositive motion
deadline. (Doc. 7). On December 5, 2019, defendant filed a Motion for Partial Summary
Judgment before discovery concluded. (Doc. 20). Plaintiffs then filed a Motion to Deny
the Defendant’s Motion for Partial Summary Judgment or, Alternatively for an Extension
Under FED. R. CIV. P. 56(d). (Doc. 21). Plaintiffs timely resisted defendant’s Motion
for Partial Summary Judgment (Doc. 23) and defendant timely replied (Doc. 25).
Defendant also timely resisted plaintiffs’ Motion to Deny the Defendant’s Motion for
Partial Summary Judgement or, Alternatively for an Extension Under FED. R. CIV. P.
56(d). (Doc. 24). On February 11, 2020, the Court issued an Order denying defendant’s
motion without prejudice to reassertion and granting plaintiffs’ motion to extend
discovery. (Doc. 29). The Court gave defendant fourteen days after discovery closed
on May 22, 2020, to file its supplemental motion for summary judgment and gave
plaintiffs seven days to file a response to any such motion. (Id.).
        On June 5, 2020, defendant filed a Renewed Motion for Partial Summary
Judgment. (Doc. 30). Plaintiffs filed a resistance to defendant’s motion (Doc. 31), as
well as a sealed response to defendant’s motion (Doc. 32). Defendant timely replied to
plaintiffs’ response. (Doc. 33). The case is currently scheduled for a jury trial to
commence on December 28, 2020. (Doc. 13, at 3).




                                                6

       Case 5:19-cv-04040-CJW-MAR Document 34 Filed 09/02/20 Page 6 of 21
                     III.   SUMMARY JUDGMENT STANDARD
       Summary judgment is appropriate when “the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a matter
of law.” FED. R. CIV. P. 56(a). When asserting that a fact is undisputed or is genuinely
disputed, a party must support the assertion by “citing to particular parts of materials in
the record, including depositions, documents, electronically stored information, affidavits
or declarations, stipulations . . ., admissions, interrogatory answers, or other materials.”
FED. R. CIV. P. 56(c)(1)(A); see Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
Alternatively, a party may show that “the materials cited do not establish the absence or
presence of a genuine dispute, or that an adverse party cannot produce admissible
evidence to support the fact.” FED. R. CIV. P. 56(c)(1)(B). More specifically, a “party
may object that the material cited to support or dispute a fact cannot be presented in a
form that would be admissible in evidence.” FED. R. CIV. P. 56(c)(2).
       A fact is “material” if it “might affect the outcome of the suit under the governing
law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (citation omitted).
“An issue of material fact is genuine if it has a real basis in the record,” Hartnagel v.
Norman, 953 F.2d 394, 395 (8th Cir. 1992) (citation omitted), or “when a reasonable
jury could return a verdict for the nonmoving party on the question,” Wood v.
DaimlerChrysler Corp., 409 F.3d 984, 990 (8th Cir. 2005) (internal quotation marks and
citation omitted).   Evidence that presents only “some metaphysical doubt as to the
material facts,” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586
(1986), or evidence that is “merely colorable” or “not significantly probative,” Anderson,
477 U.S. at 249–50, does not make an issue of fact genuine. In sum, a genuine issue of
material fact requires “sufficient evidence supporting the claimed factual dispute” that it
requires “a jury or judge to resolve the parties’ differing versions of the truth at trial.”
Id. at 249 (citation and internal quotation marks omitted).




                                                7

     Case 5:19-cv-04040-CJW-MAR Document 34 Filed 09/02/20 Page 7 of 21
       The party moving for summary judgment bears “the initial responsibility of
informing the district court of the basis for its motion and identifying those portions of
the record which show a lack of a genuine issue.” Hartnagel, 953 F.2d at 395 (citation
omitted). Once the moving party has met this burden, the nonmoving party must go
beyond the pleadings and by depositions, affidavits, or other evidence designate specific
facts showing that there is a genuine issue for trial. See Mosley v. City of Northwoods,
415 F.3d 908, 910 (8th Cir. 2005).
       In determining whether a genuine issue of material fact exists, courts must view
the evidence in the light most favorable to the nonmoving party, giving that party the
benefit of all reasonable inferences that can be drawn from the facts. Tolan v. Cotton,
134 S. Ct. 1861, 1863 (2014); Matsushita, 475 U.S. at 587-88 (citation omitted); see
also Reed v. City of St. Charles, 561 F.3d 788, 790 (8th Cir. 2009) (stating that in ruling
on a motion for summary judgment, a court must view the facts “in a light most favorable
to the non-moving party—as long as those facts are not so ‘blatantly contradicted by the
record . . . that no reasonable jury could believe’ them”) (alteration in original) (quoting
Scott v. Harris, 550 U.S. 372, 380 (2007)). A court does “not weigh the evidence or
attempt to determine the credibility of the witnesses.” Kammueller v. Loomis, Fargo &
Co., 383 F.3d 779, 784 (8th Cir. 2004) (citation omitted). Rather, a “court’s function
is to determine whether a dispute about a material fact is genuine.” Quick v. Donaldson
Co., 90 F.3d 1372, 1376-77 (8th Cir. 1996). When considering a motion for summary
judgment, the court “need consider only the cited materials, but it may consider other
materials in the record.” FED. R. CIV. P. 56(c)(3).
                                    IV.    ANALYSIS
       Defendant’s Motion for Partial Summary Judgment presents two issues for the
Court to consider; first, whether the Lease is valid, and second, whether plaintiffs’
Second Counterclaim fails as a matter of law. (Doc. 30). For the following reasons, the




                                                8

     Case 5:19-cv-04040-CJW-MAR Document 34 Filed 09/02/20 Page 8 of 21
Court finds the Lease is invalid and that plaintiffs’ Second Counterclaim fails as a matter
of law. Thus, defendant’s Motion for Partial Summary Judgment is granted.
       A.     Validity of the Lease
       In its previous order on this matter the Court found that legal title to the Dickinson
County property was transferred to the Trust in 1998. (Doc. 29, at 9). Thus, the Lease
can only be valid if Draut followed the Trust’s provisions on how to convey Trust
property. (Id., at 10). Under the Trust provisions, Draut could lease the Dickinson
County property on the Trust’s behalf in two ways; first, Draut could direct the Trust or
trustee in writing to lease the Dickinson County property, or second, Draut could sign
the Lease in her role as the trustee. (Id.).
       Defendant argues that the lease signed by Draut and plaintiffs is invalid because
Draut signed the lease in her individual capacity. (Doc. 30-1, at 6–8). Defendant also
argues Draut could not lease the land in her individual capacity because the land belonged
to the Trust. (Id.). Defendant claims there is no evidence Draut either directed the Trust
or trustee in writing to lease the Dickinson County property or entered into the lease in
her role as trustee. (Id., 7–8).
       Plaintiffs make five arguments in support of their claim that the Lease is valid.
First, plaintiffs argue that “[b]ecause Draut was the [grantor, trustee, and income
beneficiary of the Trust] the requirement of written directions to the trustee is not
applicable.” (Doc. 31-1, at 7). Second, plaintiffs contend “[t]here is evidence that Draut
was acting as trustee in executing the leases and accepting rent payments on behalf of the
Trust.” (Id., at 8). Third, plaintiffs argue that “[t]he [t]rustee is precluded from denying
the validity of the lease based on Draut’s ratification of the lease and [t]rustee’s
acceptance of rent payments.” (Id., at 10). Fourth, plaintiffs argue that “[t]he [t]rustee
is estopped from denying the validity of the Lease under the doctrine of promissory




                                                 9

     Case 5:19-cv-04040-CJW-MAR Document 34 Filed 09/02/20 Page 9 of 21
estoppel.” (Id.). Finally, plaintiffs argue “[t]he [t]rustee is equitably estopped from
denying the validity of the Lease.” (Id., at 11).
       The Court will address plaintiffs’ arguments in turn.
              1. Written Direction Requirement
       In its previous order the Court found that Draut could not lease the Dickinson
County property in her individual capacity because the Trust, and not Draut, had legal
title to the property. (Doc. 29, at 10). The Court also found, however, that Draut had
the authority to tell the Trust or trustee, in writing, what to do with the property. (Id.).
       Plaintiffs make two arguments about the written direction requirement. First,
plaintiffs argue that when the sole trustee and the grantor are the same person, as was the
case here, the requirement of a written direction from herself should be relaxed or
eliminated. (Doc. 31-1, at 7). Second, plaintiffs argue the Lease itself and the acceptance
of rent checks by Draut “establish the direction by Draut for the Trust to lease the
property to [plaintiffs].” (Id.).
       The Court turns first to plaintiffs’ argument that the written requirement is relaxed
or eliminated when the lessor or grantor and the trustee are the same person. Plaintiffs
cite a state court decision from Virginia in support of their argument. (Id.) (citing Austin
v. City of Alexandria, 574 S.E.2d 289 (Va. 2003)). Although the Court may consider a
Virginia state court case as persuasive authority for plaintiffs’ argument, it is not binding
on this Court. Indeed, plaintiffs do not cite any Iowa caselaw consistent with the relevant
proposition in that case. Also, “[c]ases involving construction of trusts necessarily turn
on their own peculiar facts thereby diminishing the precedential value of previous case
law.” Brenneman v. Bennett, 420 F.2d 19, 24 (8th Cir. 1970).
       Austin v. City of Alexandria appears to support plaintiffs’ argument, but it largely
consists of conclusory statements about the written direction requirement and does not
include significant discussion or explanation. In Austin v. City of Alexandria, the grantor




                                                10

    Case 5:19-cv-04040-CJW-MAR Document 34 Filed 09/02/20 Page 10 of 21
of the trust at issue was also the trustee. 574 S.E.2d at 293. The Virginia Supreme
Court stated: “Notice to the trustee of the Living Trust of the withdrawal of the property
from that trust, on the facts of this case, is a non-issue.” Id. The Virginia Supreme
Court “accepted the contention that the notice requirements for withdrawal . . . ha[d]
been satisfied.” Id. There is no additional discussion about the writing requirement
beyond this. Thus, although Austin provides some support for plaintiffs’ argument, it is
not binding on this Court and does not provide enough reasoning to persuade the Court
to accept the holding without more.
       Absent any contrary authority, the Court finds no reason to relax the written
direction requirement. The Trust document determines rights and obligations of the
trustee and the beneficiaries under the Trust. Iowa Code § 633A.1105. Also, it is the
Court’s duty to determine the settlor’s intent based on the language of the instrument and
give effect to all provisions of the trust when reasonably possible. See In re Steinberg
Family Living Tr., 894 N.W.2d 463, 468 (Iowa 2017). Here, the Trust document
unambiguously states that written direction to the trustee was required for Draut, acting
in her individual capacity, to effect a transfer of the legal title to the Dickinson County
property. Absent binding authority to the contrary, the Court cannot simply remove
language from the Trust document because the Court finds it excessive or unnecessary.
       Next, to the extent plaintiffs assert that the Lease itself and Draut’s acceptance of
rent satisfy the written direction requirement, the Court disagrees. Neither the Lease nor
the rent checks are pieces of writing from Draut directing the trustee to lease the land.
The Lease is a written document between Draut and plaintiffs. The rent checks are
negotiable instruments plaintiffs provided to Draut. Thus, neither of these writings can
be considered a written direction from Draut to the trustee. The Court finds there is no
genuine issue of fact that Draut, individually, did not direct herself, in her capacity as
trustee, to enter into the lease with plaintiffs.




                                                    11

    Case 5:19-cv-04040-CJW-MAR Document 34 Filed 09/02/20 Page 11 of 21
              2. Evidence Draut was Acting as a Trustee
       In its previous order the Court also found that the Trust authorized Draut to enter
the lease in her role as trustee. (Doc. 29, at 10). The Trust states that in transferring
property the “trustee can act without such written directions.” (Doc. 23-3, at 7). The
provision granting Draut, in her role as a trustee, the power to dispose of land is supported
by caselaw and the trust code. “[T]here are decisions holding that broad powers of sale
or other disposition which were included in a trust resided in the trustee . . ..” See
Brenneman, 420 F.2d at 24-25 (citing several cases). Also, the Iowa trust code provides
that in addition to the powers provided by the trust instrument, a trustee can “[e]nter into
a lease for any purpose as a lessor or lessee[.]” Iowa Code § 633A.4402(10).
       To transfer property as a trustee, however, the lessor must be acting as the trustee.
The clearest way to show that the lessor was acting as a trustee would be by including
the word “trustee” or a reference to the Trust on the lease document. See Austin, 574
S.E.2d at 293 (finding the absence of any reference to the trust owning the property at
issue determinative that the property was not properly conveyed under the trust’s
provisions). But the Court does not find that a signature including the word “trustee” is
necessary. Indeed, none of the cases cited by the parties show an express “trustee”
designation is required under Iowa law. Thus, the Court finds a party could conceivably
show the lessor was acting as a trustee through other evidence. In short, if there is
evidence that Draut signed the lease as trustee, the lease may be valid. Or, in the context
of a motion for summary judgment, if there is a genuine issue of material fact whether
Draut signed the lease as trustee, then summary judgment is inappropriate.
       Plaintiffs argue that “a transfer of property by a trustee should be construed as
valid even if the trustee’s representative capacity is not shown on the transfer document.”
(Doc. 31-1, at 8) (citation omitted). As discussed above, the Court agrees that a “trustee”




                                                12

    Case 5:19-cv-04040-CJW-MAR Document 34 Filed 09/02/20 Page 12 of 21
designation on the Lease is preferable, but not essential, and the Court need not further
address plaintiffs’ first argument.
       Plaintiffs also argue that, under the totality of the circumstances, there is evidence
that Draut “acted in her capacity as trustee in the execution of the lease.” (Id., at 8–9).
Plaintiffs argue that the following facts are evidence that Draut signed the Lease in her
capacity as trustee: Draut deposited the first rent-check for the Dickinson County property
into the Trust account instead of a personal account; Draut was aware she had no
individual interest in the property; although Draut had previously signed documents in
which she identified herself as “trustee,” Draut did not personally prepare any of the
previous documents that she signed as trustee; and, Draut used the same format for leases
dating back to 1993. (Id., at 9).
       Defendant responds by asserting that Draut deposited all income, including her
personal checks and tax return proceeds into the Trust account to avoid probate. (Doc.
33, at 3–4). Defendant also asserts that Draut had signed documents distinguishing her
as a trustee in the past, so she understood how to act as trustee. (Id., at 4). Defendant
argues it is immaterial that the documents she signed as trustee were prepared by counsel
and not herself. (Id.). Last, defendant asserts “the existence of past, invalid leases . . .
or leases with third parties” does not affect the validity of the Lease. (Id.).
       The Court agrees with defendant’s assertion that “[plaintiffs] identify no facts
reasonably evidencing Draut’s trustee capacity.” (Id.). First, Draut depositing the
Dickinson County property rent check in the Trust account does not indicate Draut was
acting as trustee. According to defendant, discovery did not uncover any personal bank
accounts in which Draut could have deposited checks. (Doc. 33, at 3). Defendant argues
this is because her accounts were set up to avoid probate, which necessarily meant that
she deposited all her income, including tax returns and personal checks, into the Trust.
(Id.). In other words, there was a comingling of all her funds in the Trust account which




                                                13

    Case 5:19-cv-04040-CJW-MAR Document 34 Filed 09/02/20 Page 13 of 21
negates a finding that she was acting as the trustee each time she deposited funds in the
account. Also, Draut deposited the check at some point after she signed the Lease.
Depositing the check later does not provide any insight into Draut’s state of mind or role
when she was executing the Lease. Thus, the Court cannot reasonable infer that Draut
was acting as trustee solely because she deposited the rent checks into the Trust account.
       The existence of past leases dating back to 1993 between Draut and plaintiffs, as
well as between Draut and George Garloff, is also not evidence that Draut signed the
Lease in her capacity as trustee. When viewing the evidence in the light most favorable
to plaintiffs, that Draut signed the leases in the same manner both before and after the
Trust was established shows that Draut did not distinguish between her role as an
individual and her role as trustee. Indeed, that she signed the Lease the same way she
had when she signed previous leases as an individual indicates she was not signing the
Lease as a trustee here. Thus, evidence that Draut had signed similar leases with plaintiffs
and George Garloff dating back to 1993 does not evidence that she was acting in her role
as trustee when she signed the Lease.
       Next, even giving all favorable inferences to plaintiffs, the Court finds it is
immaterial that Draut never personally prepared the documents which she had previously
signed as trustee. Evidence that Draut had previously signed other documents as trustee
shows that she had followed the Trust formalities before and was aware of her different
roles. Although the documents may show that Draut did not know how to prepare the
documents personally, the documents show that Draut knew she had to sign as trustee
and that she knew how to contact her attorney to help her prepare the documents.
Plaintiffs have not produced any evidence that Draut relinquished all responsibility to her
attorney to draft documents without her direction or consent.          Nor have plaintiffs
produced evidence that she was unaware that she was signing the previous documents as




                                                14

    Case 5:19-cv-04040-CJW-MAR Document 34 Filed 09/02/20 Page 14 of 21
trustee. Thus, evidence that Draut had signed documents prepared by others as trustee
does not provide evidence that she was acting as a trustee when she signed the Lease.
       When Draut decided to create the Trust and obtain its benefits, she forfeited her
right to transfer the Dickinson County property in her individual capacity.             See
RESTATEMENT (THIRD) OF TRUSTS § 25 cmt. a (AM. LAW INST. 2003). The forfeiture of
this right, however, does not mean she could not attempt to transfer property belonging
to the Trust even when she was aware she has no individual interest in the property. See
Austin, 574 S.E.2d at 296 (holding that the conveyance of land by a settlor-trustee was
invalid because he had not followed the formalities of the trust and was thus acting in his
individual capacity). The Court cannot presume Draut was acting as trustee when she
signed the lease simply because she was aware she had no individual interest in the
property.
       Thus, the Court finds there is no evidence suggesting Draut was acting as trustee
when she signed the Lease.
              3. Ratification
       Ratification is based on the principle that a person should not be able to accept the
benefits of a contract but deny his or her obligations under the contract. Life Inv’rs Ins.
Co. of Am. v. Estate of Corrado, 838 N.W.2d 640, 647 (Iowa 2013). Further, ratification
is meant to bind principals who take actions justifying a reasonable assumption they have
consented to the agent’s actions. See NuTech Seed, LLC v. Roup, 212 F. Supp. 3d 783,
791 (S.D. Iowa 2015) (citing Estate of Corrado, 838 N.W.2d at 646). According to
plaintiffs, the Trust accepted the benefits of the lease by receiving the rent paid by
plaintiffs. (Doc. 31-1, at 10).
       The Court finds that plaintiffs fail to establish that the Trust ratified the Lease.
For the doctrine of ratification to apply, there must be a principle-agent relationship.
Any person acting as an agent of a trust must be properly assigned that role. See




                                                15

    Case 5:19-cv-04040-CJW-MAR Document 34 Filed 09/02/20 Page 15 of 21
RESTATEMENT (THIRD) OF TRUSTS § 80 (AM. LAW INST. 2007). The Court has already
found that Draut was acting in her individual capacity, but there is no evidence Draut the
individual was assigned to be an agent of Draut the trustee or the Trust itself. Draut’s
act of depositing the rent-check into the Trust account, i.e. a third-party account, in her
individual capacity does not ratify the Lease on behalf of the Trust.
             4. Promissory Estoppel
      Plaintiffs argue defendant should be estopped from denying the validity of the lease
of the Dickinson County property under the doctrine of promissory estoppel. (Doc. 31-
1, at 10-11). Under Iowa law, the elements of promissory estoppel are:

      (1) [A] clear and definite promise; (2) the promise was made with the
      promisor’s clear understanding that the promisee was seeking an assurance
      upon which the promisee could rely and without which he would not act;
      (3) the promisee acted to his substantial detriment in reasonable reliance on
      the promise; and (4) injustice can be avoided only by enforcement of the
      promise.
Schoff v. Combined Ins. Co. of Am., 604 N.W.2d 43, 49 (Iowa 1999) (emphasis added).
“A person basing a cause of action on equitable estoppel or promissory estoppel must
demonstrate justifiable reliance on the defendant’s promise, representation, or
concealment of material facts.” Bruns v. Hartford Acc. & Indem. Co., 407 N.W.2d 576,
580 (Iowa 1987). “Because promissory estoppel is a form of equitable relief and applies
only where a contract otherwise does not exist, a plaintiff may not assert a claim of
promissory estoppel if the promise at issue is encompassed by a written and formal
contract.” Rossley v. Drake Univ., 342 F. Supp. 3d 904, 942 (S.D. Iowa 2018) (citations
omitted).
      Plaintiffs’ promissory estoppel claim fails in four distinct ways.        First, the
existence of the Lease itself precludes plaintiffs from asserting promissory estoppel.
There is already a contract between plaintiffs and Draut for the rental of the property.




                                               16

    Case 5:19-cv-04040-CJW-MAR Document 34 Filed 09/02/20 Page 16 of 21
To the extent Draut individually breached that contract by failing to provide plaintiffs
possession of the Dickinson County property during the lease term, plaintiffs have a claim
at law against Draut (or her estate) for breach of contract. Plaintiffs’ equitable claim for
promissory estoppel against the Trust, however, fails as a matter of law.
       Second, promissory estoppel can only be asserted against the promisor, not a third-
party who possesses the subject of the promisor’s promise. Again, the Court must
differentiate between Draut the individual and Draut the trustee acting on behalf of the
Trust. As the Court has repeatedly found, Draut entered the lease as an individual, thus
any representation she made about the Dickinson County property was made in her
individual capacity. Such representations cannot be used to bind the Trust.
       Third, even if the Trust could be bound by Draut’s individual representations,
there is no evidence that plaintiffs have relied to their substantial detriment on the
promises. According to plaintiffs, they paid Draut rent for the 2018 crop year, but there
is no allegation that they were denied access to the property in that crop year. Similarly,
plaintiffs have not alleged that they lost out on any other opportunities because they
entered into the lease with Draut. Absent such facts in the record, plaintiffs’ promissory
estoppel claim fails as a matter of law. Additionally, plaintiffs’ reliance was not justified
because they could easily have determined the Trust owned the land. The Dickinson
County conveyance was properly recorded and thus, plaintiffs could have discovered
Draut did not own the property.
       Finally, plaintiffs argue the equities support enforcement of the agreement. It is
true plaintiffs’ family has farmed the property since 1993. It is also true plaintiffs and
Draut appear to have had a strong business relationship that each honored for several
decades. The Court understands that plaintiffs had a long-standing relationship with both
Draut and the land and does not take that fact lightly. That fact is not, however, enough
to overcome an otherwise invalid lease. As the Court has noted several times, trust




                                                17

    Case 5:19-cv-04040-CJW-MAR Document 34 Filed 09/02/20 Page 17 of 21
formalities are important and must be followed. To allow an individual to convey
property to which she does not have title would be contrary to basic principles of property
law and would render title meaningless. Adhering to established principles of property
law outweighs the equities of finding the lease valid.
       Further, plaintiffs already received significant benefits from the lease. Plaintiffs
enjoyed the benefit of farming the land for decades. Plaintiffs were also given the option
of purchasing the land for 95 percent of its appraised value before the land went on the
market. Even though the purchase price was high, it was discounted specifically for
plaintiffs and allowed them to avoid competing in the marketplace. In other words,
plaintiffs already received substantial benefits from the lease and were given preferential
treatment throughout. Extending these benefits and giving plaintiffs a continued discount
on rental fees would not justify enforcing an invalid lease.
              5. Equitable Estoppel
       In addition to their promissory estoppel claim, plaintiffs also argue defendant
should be prevented from denying the validity of the lease on an equitable estoppel theory.
(Doc. 31-1, at 11). Equitable estoppel is “applied to prevent fraud and injustice and
exists wherever a party cannot in good conscious gainsay his own acts or assertions.”
Dart v. Thompson, 154 N.W.2d 82, 86 (Iowa 1967). To succeed on an equitable estoppel
claim a party must show “(1) a false representation or concealment of material facts;
(2) lack of knowledge of the true facts on the part of the actor; (3) an intention that the
promise be acted upon; and (4) reliance thereon by the party to whom made, to his
prejudice and injury.” Walters v. Walters, 203 N.W.2d 376, 379 (Iowa 1973).
       As the Iowa Supreme Court explained, equitable estoppel only applies against the
person making the representation at issue. See Dart, 154 N.W.2d at 86 (noting that
equitable estoppel applies to prevent a party from improperly benefitting from “his own
acts or assertions” and noting that the doctrine prevents “a party [from making] a claim




                                               18

    Case 5:19-cv-04040-CJW-MAR Document 34 Filed 09/02/20 Page 18 of 21
inconsistent with his former declarations or conduct.” (emphasis added)).              Draut
misrepresented she could lease the land in her individual capacity, and thus her
misrepresentations cannot estop Draut acting as trustee or defendant as trustee from
denying the validity of the lease. Also, equitable estoppel requires not just reliance, but
“justified reliance” on the false representation. Bruns, 407 N.W.2d at 580. The deed to
the Dickinson County property which showed the Trust’s ownership was a public record,
and thus plaintiffs could not have justifiably relied on the representation that Draut
individually had authority to lease the property. Thus, as a matter of law, defendant is
not equitably estopped from denying the validity of the lease.
       B.     Plaintiffs’ Second Counterclaim
       Plaintiffs’ Second Counterclaim asserts that defendant breached the provisions of
the Fourth Amendment to the Trust and that they are entitled monetary damages or
specific performance under Iowa Code Section 633A.4502. (Docs. 19, at 9-11; 31-1, at
12-14). Under the Fourth Amendment to the Trust, the Trust gave tenants of the Trust’s
properties “the option, exercisable within six (6) months of [Draut’s] death, to purchase
[particular] real estate from [Draut’s] trust at ninety-five percent (95%) of appraised value
as of the date of [Draut’s] death.” (Doc. 30-3, at 28). Plaintiffs argue that defendant
violated this provision by offering to sell plaintiffs the Dickinson County property for the
appraised “fee-simple” value instead of the appraised “leased-fee” value. (Doc. 31-1, at
12-13). Plaintiffs claim this was inappropriate because the Dickinson County property
was allegedly encumbered by plaintiffs’ own Lease as of the date of Draut’s death. (Id.).
       Plaintiffs’ Second Counterclaim fails for several reasons. First, the Court found
above that the Lease is not valid. Thus, the Dickinson County property is not encumbered
by a lease because the Lease signed by plaintiffs and Draut is invalid.           Defendant
appropriately appraised the Dickinson County property for its fee-simple value. Indeed,
because the Lease was invalid, the Trust was not bound to even offer plaintiffs the




                                                19

    Case 5:19-cv-04040-CJW-MAR Document 34 Filed 09/02/20 Page 19 of 21
opportunity to purchase the property at discount in the first place, regardless of how the
property was valued.2
       Second, Iowa Code Section 633A.4502 creates a cause of action for beneficiaries
and co-trustees who have suffered a breach of the trust, and plaintiffs here do not fall
under either category. Iowa Code Section 633A.4502 states, in part, that “to remedy a
breach of trust which has occurred or may occur, a beneficiary or cotrustee of the trust
may request the court to [impose a remedy].” Iowa Code Section 633A.1102(2) defines
a “beneficiary” as “a person who has any present or future interest in the trust, vested or
contingent, and also includes the owner of an interest by assignment or other transfer.”
Plaintiffs have not alleged any present or future interest in the trust and are not the owners
of an interest by assignment or other transfer because the Lease is invalid. Plaintiffs are
also not co-trustees and neither party makes any contrary argument.
       Last, plaintiffs have not sustained any damages. The Trust gave plaintiffs an
option exercisable within six months of Draut’s death, and plaintiffs did not exercise that
option. “The general rule is that the time prescribed for exercise of an option is of the
essence, and if the option is not exercised within the time limited all rights of the optionee
stand forfeited without notice.” Steele v. Northup, 143 N.W.2d 302, 305 (Iowa 1966).
The only exceptions to this rule are if the party granting the option uses “obstructive or

2
  The Court’s finding that the Trust was not bound to offer plaintiffs the opportunity to purchase
the property at a discount rate caused the Court to also consider whether the Trust’s offer could
be evidence that the Trust ratified the Lease, although plaintiffs do not make that argument and
it is not the Court’s responsibility to construct arguments for them. Horn v. Airway Servs., Inc.,
No. 18-CV-3053-CJW-MAR, 2020 WL 420834, at *22 (N.D. Iowa Jan. 27, 2020). The Fourth
Amendment to the Trust gave the option for tenants to purchase the land at a discount rate, so
the Trust’s offer to plaintiffs to purchase the property could be viewed as an acknowledgment
that plaintiffs were valid tenants. (Doc. 30-3, at 28). The purchase option letters from defendant
to plaintiffs, however, contain language that sufficiently shows defendant considered the Lease
invalid. (Id., at 76–77, 105). Thus, the Court considers the opportunity to purchase the property
a courtesy extended by the Trust rather than an admission that plaintiffs were tenants with a valid
lease.



                                                   20

     Case 5:19-cv-04040-CJW-MAR Document 34 Filed 09/02/20 Page 20 of 21
delaying tactics” or does not inform the optionee of the act or payment needed to exercise
the option, and the optionee communicates the intent to exercise the option before the
specified time period. Id. Plaintiffs have not supplied any evidence indicating that
defendant obstructed plaintiffs’ ability to exercise the option or that plaintiffs notified
defendant of an intent to exercise the option. Plaintiffs forfeited all rights related to the
option, and thus cannot claim damages pursuant to the option.
                                  V.     CONCLUSION
       For these reasons, defendant’s Renewed Motion for Partial Summary Judgment
(Doc. 30) is granted. The Court finds the Lease between plaintiffs and Ruth A. Draut
dated April 28, 2017, is void and of no effect. The Court further finds that plaintiffs’
Second Counterclaim fails as a matter of law. The parties did not ask the Court to
consider the remaining claims or dismiss this action. The Court thus declines to rule on
the remaining claims here.
       IT IS SO ORDERED this 2nd day of September, 2020.



                                          _________________________
                                          C.J. Williams
                                          United States District Judge
                                          Northern District of Iowa




                                                21

    Case 5:19-cv-04040-CJW-MAR Document 34 Filed 09/02/20 Page 21 of 21
